Fagg, Judge,
delivered the opinion of the court.
The application of the relator shows a refusal on the part of the respondent to draw a warrant on the St. Louis county treasury for the amount of an account duly certified for payment by the Circuit Court.
The facts stated in the application for the rule are not denied by the answer.
The cause shown by respondent against issuing the peremptory writ is simply a denial of the authority of the Circuit Court to audit any claims whatever against the county, and an allegation to the effect that that duty can alone be performed by the auditor of the county.
The case is to be considered upon a demurrer to the return. The items in the account were for days’ services in attending the Circuit Court and for stationery furnished, amounting altogether to the sum of $97.25.
The office of county auditor does not exist in this State except* by virtue of special legislative enactment. It seems to have been created in the county of St. Louis by an act of the legislature, approved March 14,1859, entitled “ An act concerning the county of St. Louis.” (Adj. Sess. Acts 1859, p. 448.) Section 28 of this act is-as follows: “The auditor of St. Louis county shall be the general accotfntant of said county, and the keeper of all public account books, accounts, contracts, vouchers, documents, official bonds, and all papers relating to the accounts and contracts of said county and its revenue debt and fiscal affairs not herein required to be kept by some other persons.”
In addition to those specifically enumerated in this statute, he *499is required to perform the same duties imposed upon the cleric of the St. Louis County Court by an act of the legislature, approved November 20, 1867. Taken altogether, it would seem .to have been the intention to create an office in which the proper books and accounts should be kept and the vouchers preserved, so that, the true financial condition of the county, together with its liabilities and expenditures, could be ascertained at any moment. The information to be furnished by this office is not exclusively for the benefit of the County Court. The books are directed to be kept open to the inspection of the public, and to that extent are a check upon the. action of the County Court as to all matters properly belonging to the office. The auditor is especially required to report at each session of the court all claims against the county upon which he may have acted since its last session, together with his opinion briefly expressed upon the merits of each. No authority is conferred upon him, in any case, to draw a warrant upon the county treasury, nor is his opinion conclusive upon the court as to the correctness of any such claim. On the contrary, all warrants upon the treasury must be ordered by the court itself, thus giving to that body power to allow and pay the amount of a claim, notwithstanding the objections of the auditor.
A quarterly statement of the fiscal affairs of the county is required to be published by the auditor; and in all cases where an adverse report is made by that officer, and the claim is nevertheless allowed by the court, that fact is to be noted, together with his reasons for its rejection.
The true spirit and intent of the whole act, then, seems to be to guard against corruption in the allowance and payment of claims against the county, in all cases where the County Court is authorized to pass upon their correctness, and to place the facts within reach of the public. It is contended, on the part of the respondent, that this special law is broad enough to embrace every class of claims against the county; that its provisions are so inconsistent with and repugnant to the general law requiring accounts like this one to be audited and allowed by the Circuit Court that the latter must be held inoperative as to St. Louis county. We cannot concur in that opinion. The object of this. *500special law, and the reasons operating upon the minds of the legislators in framing its provisions, have no application to claims of this character. The general law directs all such accounts to be audited, adjusted, and certified for payment by the court in which the services are rendered and the articles furnished. Such tribunal is presumed to have the means of determining almost with positive certainty as to the correctness of the items of such an account. What necessity can be shown for requiring a claim thus audited and allowed to undergo an examination by the auditor ? It will not be pretended that a claim for similar services in the County Court itself would have to pass through the hands, of the same officer before the County Court would be authorized to order a warrant for its payment.
There appears to be just as much reason for the requirement in the one case as in the 'other. We conclude, therefore, that it was not intended by this special law to deprive the Circuit Court of the power conferred by the general statute to pass upon the correctness of the accounts of its officers and servants.
There is nothing repugnant in the provisions of the two statutes, and the general law is as applicable to St. Louis in such cases as to any other portion of the State.
The demurrer will be sustained and a peremptory mandamus awarded.
The other judges concur.